Citation Nr: 0532291	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  01-02 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from May 1, 1975, to August 21, 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

For the reasons discussed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board previously remanded this case in July 2003 to 
obtain, among other things, a medical examination and opinion 
regarding the nature, etiology, and probable time of onset of 
the veteran's bilateral heel stress fractures or CMT disease.  
In November 2004, a VA physician submitted a detailed report 
of his evaluation of the veteran.  The examiner then added 
the following comment:

In my medical opinion, at least it is not 
likely that Charcot-Marie-tooth disease 
first manifested when the veteran was 
during active military service, and that 
the ankle strain swelling, etc., that is 
documented in medical notes at that time 
was most likely due to ankle instability 
and/or eversion muscle weakness in the 
ankles, which could be secondary to 
Charcot-Marie-tooth disease.  



The Board believes this examiner may have confused language 
in the Board's prior remand concerning the legal standard of 
proof to be applied - "at least as likely as not" - and 
consequently provided a rather confusing opinion.  From the 
wording of the opinion, the Board is unable to determine 
whether the examiner concluded favorably or unfavorably.  So 
clarification is needed.

Accordingly, this case again is REMANDED to the RO (via the 
AMC) for the following additional action:  

1.  Return the file to the VA physician 
who examined the veteran in November 
2004, if possible.  Otherwise, schedule 
the veteran for another VA neurological 
examination.  Whichever the case, the 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be completed.  The examiner 
should be requested to provide opinions 
in response to the following questions:

a.  When was the veteran's Charcot-
Marie-Tooth (CMT) disease first 
manifest and what were the initial 
manifestations?  

b.  If CMT disease was first 
manifest prior to service, did the 
disease increase in severity during 
service beyond that to be expected 
due to natural progression of the 
disease?  In other words, did the 
veteran's military service 
chronically aggravate the condition 
beyond its natural progression?  
What were the manifestations of the 
CMT disease during service, if any, 
including heel stress fractures?  

The examiner's opinions should be 
supported by adequate rationale.  

2.  Then readjudicate the claim based on 
the supplemental clarifying opinion 
obtained.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

